DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 January 2022, with respect to the objections and rejections have been fully considered and are persuasive. The objections and rejections have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh (Reg. #74,139) on 3 January 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1 has been amended as follows:
1. 	(Currently Amended) A downrod assembly used for connecting to an electric motor of a ceiling fan, and comprising: 
an adapter subassembly connected to an electric motor shaft of the electric motor, wherein the adapter subassembly comprises a base seat comprising a base plate and two lateral plates, and an adapter rotatably connected to the two lateral plates and connected to [[the]] a downrod, wherein the 
[[a]] the downrod connected to the adapter subassembly and capable of rotating with respect to the electric motor by means of the adapter subassembly.

In claim 6 line 12, “wherein base seat” has been replaced by -- wherein the base seat --.

Claim 17 has been amended as follows:
17. 	(Currently Amended) A ceiling fan comprising: 
an electric motor; and 
a downrod assembly connected to an electric motor shaft of the electric motor, wherein the downrod assembly further comprises: 
an adapter subassembly connected to the electric motor shaft of the electric motor, wherein the adapter subassembly comprises a base seat comprising a base plate and two lateral plates, and an adapter rotatably connected to the two lateral plates and connected to [[the]] a downrod, wherein the base seat is provided with a connecting column, the adapter is provided with a connecting hole, and a first fixing member is configured to pass through the connecting hole to be connected to the connecting column, such that the adapter is fixedly connected to the base seat; and 
[[a]] the downrod connected to the adapter subassembly and capable of rotating with respect to the electric motor by means of the adapter subassembly.

The above changes to the claims have been made to correct various pending minor informality issues and/or potential indefinite issues, thereby placing the application in conditions for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745